Mr. Justice SNYder
delivered the opinion of the court.
The defendant in this case was accused in the municipal court of operating a clandestine boli-pool game in violation of law. He was convicted and appealed to the district court. In the district court he filed a motion to suppress evidence consisting of a number of tickets, books, pencils and other materials which allegedly came into the possession of the People by virtue of an illegal search of his home. After a hearing thereon, the district court granted the said motion and ordered the return of the aforesaid materials to the defendant. The district attorney appealed from that order.
The defendant has moved to dismiss the appeal on the ground that the order herein is not appealable. The Fiscal of this court conceded at the oral argument that nothing can be found in §348 of the Code of Criminal Procedure authorizing an appeal by the People from an order of this nature. Examination of that Section reveals that it does not authorize an appeal from the order herein. See People v. Pagán, 44 P.R.R. 233.
The motion to dismiss the appeal will be granted.
Mr. Justice De Jesús did not participate herein.